DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-7 and 10-19) in the reply filed on 8/5/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Method for Producing a Semiconductor Module by Using Adhesive Attachment Prior to Sintering Attachment.

Claim Objections
Claims 3, 10, 12, 17 and 19 are objected to because of the following informalities:
Claims 3 and 10 each recite “the adhesive layer (that are above the boiling temperature of the adhesive”, which has an extra bracket that appears to be a typographical error. For the purposes of this office action, the above recitation will be that are above the boiling temperature of the adhesive”
Claim 19 is substantially a duplicate of claim 6. Applicant is advised that should claim 6 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by IDS reference Schafer (DE 10 2015 107 724 A1), hereinafter Schafer. All reference to .

Regarding claim 1, Schafer (refer to Figures 1-9) teaches a method for producing a semiconductor module (para 5 and 34), comprising the steps:
providing a carrier plate (50 of Figure 7, described as “electronic component 50” in para 82) and a substrate (20 of Figure 7 described as “substrate 20” in para 80) having a bonding layer (25 of Figure 7, described as a “contacting material” in para 79, wherein 25  may later be connected by “sintering” in step of Figure 8 – see para 85) arranged on a surface (22 of Figure 7 which is applied in step of Figure 2, noting that 22 is described as “first side” of substrate in para 75, especially see lines 653-654) of the carrier plate or the substrate, 
applying adhesive (30, described as “prefixing agent 30” in para 79 or “pre-fixing means 30” in para 81, which may be an adhesive – see para 42, and which is applied in step of Figure 3) in multiple adhesive areas of the carrier plate or the substrate (para 75, especially lines 657-658 and 663-665) which are free from the bonding layer (best seen in Figure 3 and 7), 
positioning (in the step of Figure 7) the substrate (20) on the carrier plate (50) such that the substrate (20) and the carrier plate (50) are in contact with (best seen in Figure 7-8) the bonding layer (25) and the adhesive (30), and
joining the substrate and the carrier plate across the bonding layer (25) by melting or sintering of the bonding layer (in step of Figures 8-9, see para 85 which describes “sintering” in “a pressure sintering furnace”). 

Regarding claim 4, Schafer (refer to Figures 1-9) teaches the method according to claim 1, wherein a pick and place machine (described “part of a pick and place process with the aid of the nozzle 40” in para 81) is used for positioning (in step of Figure 7, where the nozzle 40 described above is shown again; also see para 82) the substrate (20) on the carrier plate (50). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-3, 6, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer.

Regarding claim 2, Schafer (refer to Figures 1-9) teaches the method according to claim 1, wherein positioning of the substrate on the carrier plate is done at a high temperature “of 100 to 150OC” to activate the adhesive (30), see para 83, but does not specifically state that the high temperature is “a temperature at which the adhesive is liquid”. However, melting an adhesive so that it becomes workable is simply a specific method of activating the bonding property of an adhesive and Schafer clearly indicates that the purpose of heating 30 is to so that 10 and 50 are “pre-fixed” by an “adhesive connection” (para 83). Further, Schafer teaches that the adhesive (30) is preferably described as being a polymer based adhesive (para 12) that is dried at about 100OC and 150OC (para 77) while the sintering material is preferably a silver alloy (para 73) such that during sintering, organic polymeric constituents of the adhesive (30) largely volatilize (para 85). Given that typical polymer based adhesives have low melting temperatures and also the goal is that they must bond but not voltatize, which happens in a subsequent step of sintering (as explained above), it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schafer so that the heat applied to activate the adhesive is specifically “a temperature at which the adhesive is liquid”.  The ordinary artisan would have been 

Regarding claim 3 and 10, respectively, Schafer (refer to Figures 1-9) teaches the method according to claim 1 and 2, respectively, but does not teach that the temperatures are used for the melting or sintering of the bonding layer (25) are “above the boiling temperature of the adhesive”.  However, Schafer teaches that the adhesive (30) is preferably described as being a polymer based adhesive (para 12) while the sintering material is preferably a silver alloy (para 73) such that during sintering, organic polymeric constituents of the adhesive (30) largely volatilize (para 85). Given that typical polymer based adhesives have low boiling temperatures and metal alloy materials (such as silver alloy sintering pastes) typically have relatively higher sintering temperatures (and Schafer’s further suggestion that during sintering, organic polymeric constituents of 30 largely volatilize – see para 85),  it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schafer so that the temperatures are used for the melting or sintering of the bonding layer (25) are “above the boiling temperature of the adhesive”.  The ordinary artisan would have been motivated to modify Schafer for at least the purpose of using a common polymer based adhesives and silver based alloy sintering materials, while ensuring that (as described in para 85 of Schafer) during sintering process, substantial parts of the adhesive (that are no longer needed after the sintering bonding is complete) is removed due to it being volatile at sintering temperatures. 

Regarding claims 11-12, Schafer (refer to Figures 1-9) teaches the method according to claim 2 or 3, wherein a pick and place machine (described “part of a pick and place process with the aid of the nozzle 40” in para 81) is used for positioning (in step of Figure 7, where the nozzle 40 described above is shown again; also see para 82) the substrate (20) on the carrier plate (50). 

Regarding claim 6 and 16-19, respectively, Schafer (refer to Figure 6) teaches the method according to claim 1, 2, 3, 4 and 1, respectively, wherein the adhesive used may be a plastic (para 12 describes that adhesive 30 is preferably a polymer based adhesive) but is silent about the adhesive having “a melting temperature between 60OC and 140OC, and an evaporation temperature between 160OC and 300OC”. However, Schafer teaches that the adhesive (30) is preferably described as being a polymer based adhesive (para 12) that is dried at about 100OC and 150OC (para 77) while the sintering material is preferably a silver alloy (para 73) such that during sintering, organic polymeric constituents of the adhesive (30) largely volatilize (para 85). Given that typical polymer based adhesives have low melting temperatures and also the goal is that they must substantially boil or volatize at sintering temperatures (as described above), the melting temperature as well as the evaporation temperature of the adhesive are results effective variables that depends on sintering temperature (i.e. the adhesive bonds by melting at well below sintering temperature while boiling or volatizing at sintering temperatures). Given that temperature to activate adhesion of the adhesive (such as adhesive melting temperature) and the temperature at which it evaporates or volatilizes OC and 140OC, and an evaporation temperature between 160OC and 300OC” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schafer so that the adhesive has “a melting temperature between 60OC and 140OC, and an evaporation temperature between 160OC and 300OC”.  The ordinary artisan would have been motivated to modify Schafer for at least the purpose of using common polymer based adhesives that will melt below sintering temperatures and substantially evaporate at sintering temperatures (para 85 of Schafer), thus enabling substantial removal of the adhesive after it is not needed during the sintering process.. 

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Chung (US 2002/0046873), hereinafter Chung.

Regarding claims 5 and 13-15, respectively, Schafer (refer to Figure 6) teaches the method according to claim 1 and 2-4, respectively, but does not teach that the adhesive . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Bayerer (US 20090016088), hereinafter Bayerer.

Regarding claim 7, Schafer (refer to Figure 6) teaches the method according to claim 1, but is silent about the specific type of semiconductor module produced; i.e. does not teach wherein “a half-bridge” is produced as the semiconductor module or multiple semiconductor modules are produced, each of them being “half-bridges and being used as a component of a semiconductor device, being a rectifier or an inverter”. However, Schafer teaches that the method includes pressure sintering using solders for contacting (para 85) and Bayerer teaches that pressure sintering using solders is a known process for contacting (para 53) in producing semiconductor module or multiple semiconductor modules, each of them being half-bridges and being used as a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AJAY ARORA/Primary Examiner, Art Unit 2892